Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 7, 9-10, and 19 are cancelled.
Claims 1, 13, and 20 are amended.
Claims 1-6, 8, 11-18, and 20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landrum et al. (U.S. Publication No. 2018/0089781) in view of Malec et al. (U.S. Publication No. 2009/0157426) and further in view of Logue et al. (U.S. Publication No. 2012/0191471).
As per claim 1, Landrum teaches an intermediary computing device in electronic communication with a plurality of medical provider computing devices, a plurality of lab paver computing devices a plurality of laboratory computing devices, and at least one lab paver computing device through one or more application programming interfaces (APIs), the 
-receive, via an API, an electronic message (Landrum: para. 35; para. 62; The centralized system may receive healthcare provider information regarding order information.);
-(b) the context of the message is a lab request originating from a lab request initiator associated with a least one medical provider of a plurality of medical providers (Landrum: para. 61-63; Creating a lab order for a patient to be sent to a laboratory performing the service.), (c) the lab request comprises (1) patient data, medical provider data, and lab data (Landrum: para. 33; para. 61-62; Lab order includes patient data, service information, physician testing request, identification, etc.), (2) the patient data comprises one or more of patient name data, patient preference data, patient contact data, patient gender data, patient address data, patient birthdate data, or patient medical history data (Landrum: para. 61) (3) the medical provider data comprises one or more of lab location data or lab pricing data (Landrum: para. 33; para. 35; The service order includes order information including acceptable price ranges.). (4) the lab request comprises a request for one or more medical tests to be performed (Landrum: para. 35; para. 61; The service order includes order information including type of service requested.), and (5) the lab request initiator operates a medical provider computing device of the plurality of medical provider computing devices (Landrum: figure 1);
-wherein the lab code corresponds to the one or more medical tests (Landrum: para. 6; para. 106; Information for billing includes test codes, i.e. code for services);
-prior to transmitting the lab request to a laboratory computing entity for performance of the one or more medical tests, cause the lab request to be programmatically adjudicated, wherein programmatically adjudicating the lab request comprises:
(Landrum: para. 33; para. 63; para. 104; Bill insurance companies for services rendered.),
	-receiving an API-based response comprising the payment data (Landrum: para. 105-107; Patient billing information is transferred to third party billing services.), and
-adjudicating the lab request based at least in part on the patient data, the medical provider data, the lab data, and the payment data (Landrum: para. 65; para. 107; providing adjudication for the submitted bill.); and
-approve, based at least in part on the adjudication, the lab request, wherein approving the lab request comprises:
	-generating and transmitting an API-based notification comprising the lab fee indication to the at least one lab payer computing device (Landrum: figure 9B),
-generating lab instructions associated with the lab request after the lab request has been adjudicated (Landrum: para. 145; para. 140; Providing adjudication for tests and providing instructions for cost for co-payments by patient.),
-transmitting, via an API, the lab instructions associated with the lab request to a laboratory computing device of the plurality of laboratory computing devices for performance of the one or more corresponding medical tests (Landrum: para. 110), wherein (a) the lab instructions comprise an indication to carry out the performance of the one or more corresponding medical tests (Landrum: para. 140; Providing coverage information regarding the laboratory test.), and (b) the lab instructions are displayed via an interface of the laboratory computing device of the plurality of laboratory computing devices (Landrum: figure 9B).
responsive to receiving the electronic message, automatically parse the electronic message to determine a context of the electronic message (Malec: para. 38; Translating), wherein (a) the context of the message is determined based at least in part on a sending user identifier in the electronic message, an attachment in the electronic message, or a determined topic of the message (Malec: para. 38; Translating a provider ID from a message that is to be sent.).
One of ordinary skill in the art would have recognized that applying the known technique of Malec would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Malec to the teachings of Landrum would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying parsing of electronic messages to Landrum teaching receiving laboratory order messages would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system to efficiently and securely transmit laboratory information to expedite patient treatments.
Landrum and Malec do not explicitly teach the following, however, Logue teaches programmatically translate the lab request comprising the patient data, the medical provider data and the lab data to a lab code (Logue: para. 29-33; Billing analysis identifies and validates laboratory test and LONIC codes.), wherein the lab code corresponds to lab fee associated with the lab code (Logue: para. 34; Database contains information related to services including fees data for particular services.).
One of ordinary skill in the art would have recognized that applying the known technique of Logue would have yielded predictable results and resulted in an improved system.  It would 
As per claim 2, the device of claim 1 is as described.  Landrum further teaches wherein the computer instructions, when executed by the processor, cause the intermediary device to cause the lab request to be adjudicated by causing the intermediary device to:
-determine a likelihood of payment by the at least one lab payer computing device by comparing the patient data, the medical provider data, the lab data, payment data, or combinations thereof to the lab request (Landrum: figure 14; para. 145; figure 9B; para. 110; Payer rules).
As per claim 3, the device of claim 2 is as described.  Landrum further teaches wherein the likelihood of payment by the at least one lab payer computing device is based at least in part on a pattern of activity established in the patient data, the medical provider data, the lab data, payment data, or combinations thereof (Logue: para. 35; Verify billing data across multiple patient encounters.).
One of ordinary skill in the art would have recognized that applying the known technique of Logue would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Logue to the teachings of Landrum and Malec would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar 
As per claim 4, the device of claim 3 is as described.  Landrum further teaches wherein the pattern of activity established in the patient data, the medical provider data, the lab data, payment data, or combinations thereof is based at least in part on a series of prior medical tests associated with a patient, a physician, a medical provider, a laboratory, a payer, or combinations thereof (Logue: para. 35).
The motivation to combine the teachings is same as claim 3.
As per claim 5, the device of claim 3 is as described.  Landrum further teaches wherein the pattern of activity established in the patient data, the medical provider data, the lab data, payment data, or combinations thereof is based at least in part on a series of prior payments made by a patient, payer, or combinations thereof (Logue: para. 35).
The motivation to combine the teachings is same as claim 3.
As per claim 6, the device of claim 3 is as described.  Landrum further teaches wherein the pattern of activity established in the patient data, the medical provider data, the lab data, payment data, or combinations thereof is based at least in part on established procedures associated with a patient, a payer, or combinations thereof (Logue: para. 35).
The motivation to combine the teachings is same as claim 3.
As per claim 8, the device of claim 1 is as described.  Landrum further teaches wherein a lab request denial comprises a suggested revised lab request (Landrum: para. 110)
As per claim 11, the device of claim 1 is as described.  Landrum further teaches wherein the computer instructions, when executed by the processor, further cause the intermediary device to transmit at least part of a lab payment (Landrum: para. 52).
As per claim 12, the device of claim 11 is as described.  Landrum further teaches wherein the computer instructions, when executed by the processor, further cause the intermediary device to transmit the lab results to the lab request initiator (Landrum: para. 37).
Claims 13-18 recite substantially similar limitations as those already addressed in claims 1-6, and, as such, are rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 11-18, and 20 under prior art rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626